Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This communication is in response to application No.  17/361,933, filed on 6/29/2021. Claims 1-10 are currently pending and have been examined. Claims 1-10 have been rejected as follow,

Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10  are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1-10 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Examiner’s  analysis is presented below in all the claims.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim? Yes. The claim recites the limitations of “a) determining, …, a transaction amount; b)  determining a tender type;  c) determining, …., a plurality of parameters using at least the tender type; e) calculating, …adjustment based on the plurality of parameters; f)  applying the … adjustment to the transaction amount; g)  and processing a transaction based on the …adjustment applied”. 
The “determining, calculating, applying, processing” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method for providing automatic adjustments. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,” d)  receiving, … data relating to the plurality of parameters;” These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“via a processor”, from the instant disclosure, 
“[0027] The processor 111 is further configured to receive inputs from a
merchant (not shown). The merchant is able to configure types of sales, tender types,
and output configurations. Additionally, when no input is received from the
merchant, the processor 111 is configured to determine the types of sales, tender
types, and output configurations….”, paragraph 27.
“automatic”, from the instant disclosure, 
“…Merchants will have the ability to apply an automatic increase or
decrease of the sale total based on tender type. Further, with automatic adjustment
the administrator has the ability to set up a discount to be automatically applied for
cash transactions. This feature allows the administrator flexibility on how they
handle certain tender types…”, paragraph 48.

The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
 claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“via a processor, automatic”,  amount to no more than mere instructions to apply the exception. i.e., mere instructions to apply an exception using a generic computer  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 

Here, the “via a processor, automatic”,   limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as: “d)  receiving, … data relating to the plurality of parameters”.  These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
Further, the instant specification does not provide any indication that the elements
“via a processor, automatic”,  are anything other than generic computer components, and the the buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; court decisions cited in MPEP 2106.05(d)(II) indicate that merely computer receives and sends information over a network,  a computer storing and retrieving information in memory and a computer estimating an outcome, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “via a processor, automatic”,  limitations, (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 10: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above. 
In addition the Examiner analyses supplementary elements in the claim  in view of the instant disclosure:  
“a memory”, from the instant disclosure, 
“[0028] Figure 3 is a schematic block diagram of an example server 170
operating in the example system 100 of Figure 1. The sever 170 includes a processor
171, a memory 172 in communication with the processor 171, and an I/0 driver 173
in communication with the processor. The memory 172 includes a database 173 for
“an input/output (I/O) driver”; from the instant disclosure, 
“…The processor is further configured to receive data from the input/output driver relating to the plurality of parameters,…”, paragraph 6.

The Examiner gives the broadest reasonable interpretation. The additional elements in the claim  are insignificant extra-solution activity.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 2-5, and 7-10, the claims recite elements such as “ determining if one of a plurality of automatic adjustments is configured for the determined tender type”, “selecting one of the plurality of automatic adjustments and applying the selected  automatic adjustment”, “determining whether to apply the selected automatic adjustment”, “apply upward adjustments or downward adjustments”. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 7 and 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by PG. Pub. No. US Patent No. 10373184 (Kim). 
As to claims 1 and 6, Kim discloses a method, implemented in a server (Fig. 1, 24 and 25 and associated disclosure and 3:34-36), for providing automatic adjustments, comprising: 
a) determining, via a processor, a transaction amount
(see “total with 0% Tax” in at least Fig. 8),
 
b) determining a tender type 
(“… At 122, process 100 may wait for an indication of a payment tender type to use for the current transaction. A user may indicate the payment tender type by selecting a tender option, such as those shown by display 1400. While display 1400 only shows two tender types, “Card Number” (for credit card payment) and “Cash,” the payment tender types may be any type of payment tender, such as cash, credit card, bank draft, electronic check, wire transfer, third party electronic payment services (e.g., PayPal®, etc.), other types of credit or payment services, and/or any other means for conveying value in exchange for the product….”,  5:10-25 and element 122 in Fig. 1),


(“…In some embodiments, merchant identifying data (such as an internet protocol address, merchant identifying number, etc.), product identifying data and/or any other transaction data (such as time of day, total cost of products being purchased, tax information, etc. [Examiner interprets as a plurality of parameters]) can be transmitted along with the credit card account number [Examiner interprets as using at least the tender type ]…”, 6:20-30); 
d)  receiving, by the processor, data relating to the plurality of parameters (element 128 Fig. 1); 
e)  calculating, by the processor, the automatic adjustment based on the plurality of parameters (see element 132 in Fig. 1. See also element 126 in Fig. 1); 
f)  applying the automatic adjustment to the transaction amount (see elements 132, 126, 136 in Fig. 1)
g)  and processing a transaction based on the automatic adjustment applied (see element 126 in Fig. 1. 
“…At 126, merchant device may receive a consumer authorization by capturing, for example, a consumer signature on the display, such as shown by display 1800 or FIG. 18. After receiving a consumer authorization, process 100 may settle the payment tender. For other payment tender types, operations similar to the cash tender and credit card tender described above, or additional operations, may be completed as appropriate. For example, at 126, process 100 completes the payment tender process 

As to claim 6, it comprises the same limitations than claim 1 above therefore is rejected in the same manner, and further comprises
An apparatus, comprising: an input/output (I/O) driver;  a memory;  and a processor communicatively coupled to the I/O driver and the memory, 
(“FIG. 25 shows a schematic block diagram of circuitry that can be included in a computing device, such as a merchant device, consumer device, and/or promotional system”, 2:26-30)

As to claims 2 and 7, Kim discloses
further comprising determining if one of a plurality of automatic adjustments is configured for the determined tender type
(“… At 126, merchant device may receive a consumer authorization by capturing, for example, a consumer signature on the display, such as shown by display 1800 or FIG. 18. After receiving a consumer authorization, process 100 may settle the payment tender. For other payment tender types, operations similar to the cash tender and credit card tender described above, or additional operations, may be completed as appropriate. For example, at 126, process 100 completes the payment tender process by communicating with a third-party system to finalize the payment tender and settle the transaction by transmitting a final amount…”, 7:5-15.
122 of FIG. 1, the system may determine that the tender type “None/Voucher Only” was selected and processing may continue [Examiner interprets as configured for the determined tender type] to 150 of FIG. 1A. ..”, 8:20-24).
As to claims 4 and 9, Kim discloses
further comprising determining whether to apply the selected automatic adjustment
(see element 130 in Fig. 1  or element 2830 in Fig. 28)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, 5, 8 and 10 rejected under 35 U.S.C. 103 as being unpatentable over PG. Pub. No. US Patent No. 10373184 (Kim)   in view of  US Patent No. 5,500,681 (Jones).
As to claims 3 and 8, Kim discloses
further comprising applying the selected automatic adjustment
(“…In some embodiments, once the voucher monetary discount value has been applied to the current transaction (such as at 118 of FIG. 1), any remaining amount due on the transaction may be settled using one or more payment methods [Examiner interprets as applying the…automatic adjustment], as illustrated by FIGS. 1, 1A, and 28. See also element 2814 in Fig. 28).
Kim does not expressly disclose 
selecting one of the plurality of automatic adjustments
However, Jones teaches 

(“subscriber unit 20 retrieves or selects the queued coupon identification number”, 4:36-37. “viewer may select one of the available coupons”,  9:54-55).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’s teaching with the teaching of  Kim. One would have been motivated to  provide functionality to select a coupon or adjustment to automatically process tokens offered to a user or viewer or subscriber in order to support ecommerce.
(see “…The present invention is a system for generating a token such as a product coupon or a ticket that is offered to a television viewer through a televised offer, such as a product advertisement…”, 1:65-66 and 2:1-2) .
As to claims 5 and 10, Kim does not expressly  disclose
to apply upward adjustments or downward adjustments.
However, Jones teaches 
to apply upward adjustments or downward adjustments
(“…If a match is detected, coupon processor 138 also initiates an availability window timer that counts downward from a value equal to that in the coupon availability window field. …”, 11:13-15. 
. If coupon processor 138 detects a match [Examiner interprets as to apply upward adjustments or downward adjustments] …”, 10:66-67 and 11:1-5 ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Jones’s teaching with the teaching of  Kim. One would have been motivated to  provide functionality to select a coupon or adjustment upward or downward to automatically process tokens offered to a user or viewer or subscriber in order to support ecommerce.
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Swing-Pay: One Card Meets All User Payment and Identity Needs: A Digital Card Module using NFC and Biometric Authentication for Peer-to-Peer Payment”. IEEE. 2017. This article elaborates in advancement in payment technologies that has an important impact on one's quality of life. Emerging payment technologies create both opportunities and challenges for the future. Being a quick and convenient process, contactless payment gained momentum, especially with merchants, with throughput being the main parameter. However, it poses risks to issuers, as no robust customer verification method is available. Thus, efforts have been underway to evolve and sustain a well-organized, .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on business hours from Monday through Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        3/24/2022